Citation Nr: 0513848	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on served on active duty for training from 
September 1982 to April 1983 and on active duty from April 
1986 to December 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for a 
psychiatric disorder and entitlement to an initial 
compensable disability rating for bilateral hearing loss will 
be addressed in the REMAND portion of this document.


FINDINGS OF FACT

1.  In a July 1987 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition and notified the veteran of that decision; 
the veteran did not perfect an appeal of that decision to the 
Board.

2.  Evidence associated with the record since the July 1987 
rating decision is new and material and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The July 1987 rating decision by the RO that denied 
entitlement to service connection for a nervous condition is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

2.  Evidence received since the July 1987 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In a July 1987 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a nervous 
condition and notified the veteran of that decision.  The 
veteran did not perfect an appeal to the Board of the issue.  
Decisions by the RO are final unless appealed to the Board.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).

The veteran now seeks to reopen his claim of entitlement to 
service connection for a psychiatric disorder.  The law and 
regulations allow for reopening a claim, even if finality has 
attached, if new and material evidence has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the last final decision.  
The evidence received after the last final decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

The Board has reviewed all of the additional evidence 
received since the July 1987 rating decision by the RO and 
concludes that there is evidence both new and material as it 
relates to the issue of entitlement to service connection for 
a psychiatric disorder, and, therefore, the claim is 
reopened.

Service medical records for the veteran's military service in 
1986 are clearly "new" evidence, because they were not 
before the RO at the time of its July 1987 decision.  The 
Board also finds the evidence to be material because it 
relates to an unestablished fact necessary to substantiate 
the claim-whether the veteran had symptoms of a psychiatric 
disorder during his military service.  The veteran's claim of 
entitlement to service connection was denied in July 1987 
because although the veteran was diagnosed with generalized 
anxiety disorder in May 1987, generalized anxiety disorder 
within one year after service is not subject to presumptive 
service connection.  The record before the RO showed no 
evidence of psychiatric treatment during the veteran's 
military service.  The new evidence shows that the veteran 
received psychiatric treatment during his military service.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for a psychiatric disorder has been received.  
Thus, the Board reopens the claim for service connection for 
a psychiatric disorder and will remand the claim for 
additional development noted below.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder is reopened, and, to this extent, the 
appeal is granted.




REMAND

Parts of this appeal are not ready for appellate review.  
With regard to the veteran's claim of entitlement to service 
connection for a psychiatric disorder, the veteran has 
repeatedly requested that records of his treatment at the VA 
outpatient clinic in Mayaguez, Puerto Rico, be obtained.  
Although records have been obtained for the period from 
February 2001 to October 2002, the veteran has indicated that 
he has received treatment as early as 1983 and that he 
continues to receive treatment.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  Current and complete 
records of VA treatment of the veteran should be obtained.

Additionally, the record shows that the veteran receives 
disability benefits from the Social Security Administration 
(SSA).  All records considered by that agency in deciding the 
veteran's claim, including a copy of any decision, should be 
obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well); 38 C.F.R. § 3.159(c)(2) 
(2004).

Further, the veteran indicated that he was treated by R. M. 
B., M. D. (Dr. M.), in Hato Rey, Puerto Rico, from September 
1986 to December 1987; by E. P. G., M.D. (Dr. E. P. G.), in 
Aguadilla, Puerto Rico, from September 1995 to August 1996; 
and by M. P. G., M.D. (Dr. M. P. G.), in San Sebastian, 
Puerto Rico, August 1999 to January 2002.  Although the RO 
attempted to request records from these physicians in 
September 2002, the requests appear to be confusing or 
defective and no response was received.  No follow-up 
requests were made.  The veteran has provided some records 
from these physicians (including a May 1987 statement from 
Dr. M. describing his treatment of the veteran since 
September 1986, treatment records from Dr. E. P. G. dated in 
July 1995 and November 1995, and a May 2000 treatment record 
from Dr. M. P. G.).  Nevertheless, additional records from 
the physicians should be obtained.  See 38 C.F.R. 
§ 3.159(c)(1) (2004).

With regard to the veteran's claim of entitlement to an 
initial compensable disability rating for bilateral hearing 
loss, in a December 2003 statement, the veteran indicated 
that his bilateral hearing loss had increased in severity 
since his last VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 408 (1997) (requiring a new examination where the 
claimant asserts that a disability has increased in severity 
since the time of the last VA examination).  The veteran 
should be afforded a VA audio examination.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain VA records of treatment of the 
veteran at the VA facility in Mayaguez, 
Puerto Rico, and the VA medical center in 
San Juan, Puerto Rico, from 1983 to the 
present.  Request all records maintained, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records and 
responses with the claims file.  The 
veteran has specifically indicated that 
he has received psychiatric or mental 
health treatment since 1996.

2.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  

3.  After securing any necessary 
release(s), obtain records for treatment 
of the veteran by Dr. M. in Hato Rey, 
Puerto Rico; Dr. E. P. G. in Aguadilla, 
Puerto Rico; and Dr. M. P. G. in San 
Sebastian, Puerto Rico.

4.  Provide a VA audio examination to the 
veteran to evaluate the severity of his 
service-connected bilateral hearing loss.  
The claims folder, including the report 
of a June 2003 VA audio examination, 
should be made available to the examiner 
for review before the examination.  The 
examiner must verify in the examination 
report that the claims folder has been 
reviewed.

5.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


